Citation Nr: 1100590	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1958, with additional service in the Maine Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection a skin condition, to include as secondary to 
herbicide exposure.  In May 2010, the Veteran testified before 
the Board at a hearing held at the RO.  In July 2010, the Board 
remanded the claim for additional development.

The issue of entitlement to service connection for hypertension 
secondary to exposure to herbicide agents has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over that claim and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's skin conditions are not related to his service or 
any aspect thereof, including exposure to herbicide agents.


CONCLUSION OF LAW

The Veteran's skin conditions were not incurred in or aggravated 
by his active service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's skin conditions, 
however, are not subject to that presumption.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents such as Agent Orange. In the case of such a veteran, 
service connection for listed diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
specified periods.  However, the Veteran is not contending that 
his skin condition is related to service in Vietnam, and for that 
matter, his skin diagnoses are not listed as diseases subject to 
the rebuttable presumption for exposure to herbicide agents.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).   Accordingly, because the Veteran did not serve in 
Vietnam and because his skin conditions are not listed diseases 
subject to rebuttable presumption for herbicide exposure, his 
claim cannot prevail based upon the criteria related to 
presumptive herbicide exposure.

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran contends that he was exposed to Agent Orange and 
Agent Purple when he was on active duty for training and 
stationed at a Canadian Forces Base in Gagetown, New Brunswick, 
Canada in August 1988.  He contends that during the training, a 
strong storm blew his tent over and it collapsed on top of him, 
spreading dirt and dust that he breathed in for the long while it 
took to get out from under the tent.  He contends that he 
immediately developed breathing trouble and a productive cough.  
He contends that shortly after that incident, he developed skin 
rashes, sores, and lesions that have continued to the present 
day.

The Veteran's service at Gagetown, New Brunswick, in 1988 has 
been verified.  Further, it has been verified that in June 1966 
and in June 1967, Agent Orange and Agent Purple were tested in a 
limited area at the Gagetown base.  The Veteran has submitted 
news articles to the extent that the herbicides sprayed in the 
late 1960s drifted from the limited area and affected the health 
of nearby citizens, and that it was likely that the herbicide 
dioxins were still in the ground at Gagetown.

The Veteran's service medical records show that on April 1973 
National Guard enlistment examination, he was found to have a 
rash at the base of the back of his scalp and was prescribed 
antibiotic medication.  In February 1992, the Veteran reported 
that he had a benign cyst removed from the left palm area.  The 
exam was negative for skin rash or lesions.  

Post-service private treatment records show that in August 1999, 
the Veteran reported a history of a cyst on the left palm.  He 
reported that he did not use sunscreen regularly.  In April 2002, 
his medical history noted that he had an eczema-like rash on the 
right ring finger.  Physical examination revealed a mole on the 
right lateral cheek that appeared to be healing.  There was mild 
eczema on the hands in the webs of his fingers.  In March 2003, 
there were scattered area of skin irritation.  In August 2003, he 
complained of a persistent rash that was manifested by red, 
scaly, itchy, cracked skin on both hands and ankles.  He had 
previously treated the rash with medicated cream and antibiotic 
ointments.  Physical examination revealed that the right hand had 
areas of mildly erythematous dry and scaly skin.  The assessment 
was psoriasis.  In March 2004, the Veteran complained of a 
continuing rash on his legs, but denied any itching, dryness, 
suspicious lesions, sores that did not heal, or moles that 
changed.  In August 2006, the Veteran denied any rashes, though 
physical examination revealed scatted benign lesions.  In 
February 2007, he was noted to be using medicated cream for his 
psoriasis.  In May 2010, the Veteran reported a history of itchy 
dermatitis on his lower legs and abdomen for many years.  
Physical examination resulted in the diagnosis of tinea corporis 
and tinea pedis, with possible underlying eczematous dermatitis, 
seborrheic keratosis, and cherry angiomaes.  A review of the 
private treatment records, dated from August 1999 to May 2010, do 
not reveal any opinion regarding the etiology of the Veteran's 
various skin conditions.

On September 2010 VA examination, the Veteran reported that while 
stationed in Gage Town, he inhaled dust and dirt when his tent 
collapsed on top of him during a storm.  He reported that his 
skin condition began sometime after that experience.  He reported 
that his current skin conditions included eczema on his hands and 
on his legs.  His skin was itchy and he scratched frequently, 
especially his legs.  His rashes were worse in the winter and 
dissipated in the summer.  He used Clobestasol as needed when 
having an active rash.  He reported that he had been treated for 
actinic keratosis to his left cheek with liquid nitrogen, which, 
the examiner noted, was used to treat sun damage.  The Veteran 
also reported that he previously had a cyst removed from his left 
palm, with no further recurrences.  After physically examining 
the Veteran, the examiner diagnosed the Veteran with eczema of 
the lower legs and classic dyshidrotic eczema of the right little 
finger and web spaces.  There was no clinical evidence of any 
current psoriasis.  The examiner thoroughly reviewed the claims 
file, specifically noting the Veteran's history of skin symptoms 
and conditions during service and after service.  With regard to 
the theory that the Veteran's skin conditions were related to 
herbicide exposure, the examiner found that contention to be 
highly unlikely, as according to the medical literature, the 
Veteran's various skin conditions, including the benign cyst of 
the left palm, actinic keratosis, eczema, and mild urticaria, 
were all conditions that were not caused by herbicide exposure.  
The examiner found it be significant that the Veteran had a 
history of extensive sun exposure and his private treatment 
records showed that he did not regularly use sunscreen, a 
probable source for at least his actinic keratosis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board 
finds that the evidence does not support a finding of a medical 
nexus between military service and the Veteran's skin conditions.  
Although the Veteran contends that his inhalation of dust and 
dirt in Gagetown in 1988 impacted his body in such a way as to 
cause continuous skin rashes and other skin conditions, the Board 
finds that the preponderance of the evidence is against his claim 
for service connection.  Specifically, the September 2010 VA 
examiner reviewed the Veteran's history of skin conditions and 
conducted thorough skin examination, and found that the Veteran's 
diagnosed conditions, including actinic keratosis, urticaria, 
benign cyst, and eczema, were not conditions that had any medical 
link to herbicide exposure and thus there was no relationship 
between his incident in service and his skin conditions.  Thus, 
absent competent evidence or opinion to the contrary, the Board 
finds that service connection for the any skin disorder is not 
warranted.

With regard to the articles the Veteran has submitted concerning 
exposure to Agent Orange or Agent Purple at Gagetown, medical 
articles or treatises can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the articles and testimony submitted by the Veteran were 
not accompanied by the opinion of any medical expert linking any 
of his skin conditions to herbicide exposure.  Thus, the articles 
submitted by the Veteran are insufficient to establish the 
required medical nexus opinion for causation.

The Veteran contends that his current skin conditions are related 
to his active service and to exposure to herbicides during 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on diagnosis, causation, or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced such as his skin symptoms.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's skin conditions are not related 
to his service, or to any exposure to herbicides during his 
service.  As the preponderance of the evidence is against the 
claim for service connection for a skin condition, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2007 and August 2007; a 
rating decision in October 2007; a statement of the case in 
November 2008; and a supplemental statement of the case in 
December 2008.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notice has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the September 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


